Citation Nr: 1451717	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-05 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for status post lumbar fusion, microdiscectomy and fusion revision, with intervertebral disc syndrome (IVDS), and degenerative joint disease (DJD), prior to November 30, 2010.

2.  Entitlement to an evaluation in excess of 40 percent for status post lumbar fusion, microdiscectomy and fusion revision, with IVDS, and DJD, since March 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1990 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 40 percent evaluation for lumbar intervertebral disc syndrome.  The issue was subsequently recharacterized by the RO in the March 2014 supplemental statement of the case (SSOC) to more accurately reflect the Veteran's current diagnosis.  

In a rating decision dated July 2011, the RO assigned a temporary 100 percent rating based on surgical or other treatment necessitating convalescence, from November 30, 2010 to March 1, 2011.  As the assignment of a 100 percent rating is a grant of the maximum benefit allowable, this period therefore is not on appeal.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While an assigned evaluation is in dispute here, the Veteran is currently employed, and has not alleged that he is unemployable due to service-connected disabilities.  Accordingly, no TDIU claim is inferred at this time.

The Board notes that in an August 2013 rating decision, the RO reduced the Veteran's 10 percent evaluation for scar secondary to lumbar spine surgery to 0 percent, and continued a 20 percent evaluation for neuritis of the left lower extremity.  The Veteran filed a notice of disagreement (NOD) which was received in December 2013.  Although a statement of the case (SOC) has not been issued, the claims file indicates that the RO sent the Veteran a letter acknowledging receipt of the NOD in February 2014.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), additional action at the RO is pending.  Because the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, Manlincon is not applicable in this case.

The Board has reviewed the Veteran's electronic records maintained in his electronic Veterans Benefits Management System (VBMS) claims file and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim for an increased rating, the Veteran was last afforded a VA examination in April 2013 to assess the current level of severity of his service-connected back disorder.  However, in an October 2013 Notice of Disagreement (NOD), the Veteran stated that he suffered from pain with or without medication, and that he had already used over 200 hours of vacation time that year due to back issues.  He also stated that his employer had to purchase a special work station in order for him to work with his back pain.  Accordingly, as the Veteran has effectively alleged a worsening of his back symptoms, the Board finds that a contemporaneous VA examination is needed to determine the current severity of his service-connected lumbar intervertebral disc syndrome.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, because the record indicates that the Veteran has been receiving ongoing private treatment for his back disability, any updated private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and secure the necessary releases for treatment records from Dr. M.S. of ECU Physicians, since January 2012, as well as any other medical care providers who have treated him for his low back disability.  After securing the necessary releases, obtain copies of all medical records from any identified treatment sources, and associate them with the claims folder.

2.  After completing the above, schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his service-connected low back disability.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a, SSOC and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

